Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Applicant states:
“The Examiner asserts that Williamson discloses the claimed additively manufactured shot peen element "attached to an interior surface of the internal opening by at least one ligament" and cites to Williamson's containment extension 35 (FIG. 4) and paragraphs [0052]-[0053]. (Final Office Action at page 3). Applicant disagrees.
According to Williamson, the containment extension 35 is attached onto the end of the channel 31 and is provided to retain the disc 33 in the channel 31. Contrary to the claimed invention, however, the disc 33 is not "physically attached to an interior surface of the internal opening" by the containment extension 35. The only attachment mentioned by Williamson with regard to the containment extension 35 is the attachment of the containment extension 35 onto the end of the channel 31. (See, e.g., Williamson at paragraph [0052]).”

However, the at least one ligament (35) is attached to the internal opening (31). Shot peen element (33) exists within an interior surface of internal opening (31) (See Fig. 4) and is retained (ie: held in place, contained, attached) to ligament (35). 31 is attached to 35, which is attached to 33. Therefore, Williams does disclose the internal opening (31) including an additively manufactured 
Applicant additionally states:
“Further, again contrary to the claimed invention, the containment extension 35 does not include "at least one frangible region" that is configured to break to "physically detach the additively manufactured shot peen element from the interior surface of the internal opening of the body of the component." Williamson is completely silent with regard to such a ligament with at least one frangible region.”

However, ligament (35) does contain (ie: include) containment feature (34). According to Para. 58 of Williamson, 34 is removable from the interior surface of the internal opening (31) of the body of the component (30). Merriam-Webster defines frangible as “readily or easily broken”, in other words, removable. Examiner is interpreting the recitation of Para. 58 of Williamson as meeting this definition, as 34 is broken from and removed from 35. Therefore, Williamson does disclose each ligament (35) including at least one frangible region (34) that is configured to break to physically detach the additively manufactured shot peen element (33) from the interior surface of the internal opening (31) of the body of the component (30) (See Para. 58). Therefore, this argument is not persuasive. 

Applicant additionally states:
“The Examiner appears to equate the claimed ligament with Williamson's "containment grid 34." (Final Office Action at page 4, with regard to dependent claim 5). Applicant disagrees and submits that Williamson's containment grid 34 is not used to physically attach the disc 33 to an "interior surface of the internal opening of the body of the component," nor is the containment grid 34 designed to break "to physically detach the additively manufactured shot peen element from the interior surface of the internal opening of the body of the component." Indeed, Williamson clearly discloses that the containment grid 34 is used to contain the disc 33 within the channel 31 and to allow powder that has been loosened by the disc 33 to exit the channel 31. (See, e.g., Williamson at paragraph [0049]). To this extent, one skilled in the art would not equate the claimed "ligament" with Williamson's containment grid 34.”



Applicant additionally states:
“The Examiner further argues that the feature of "wherein the interior surface of the internal opening comprises one of a corner or a turn within the internal opening," is shown in FIG. 4 of Williamson. (Final Office Action at page 6, with regard to dependent 15/911,618
claim 13). Applicant submits that FIG. 4 of Williamson fails to show or even remotely suggest that the channel 31 includes a corner or turn within the channel. On the contrary, FIG. 4 of Williamson depicts a channel 31 that extends in a straight line into the hollow component 30. 
As disclosed, for example, in paragraph [0037] and FIG. 3 of the present patent application, one or more shot peen element(s) 206 may be positioned within a corner or turn of internal opening(s) 204, e.g., due to such regions of an opening having a greater sensitivity to cracking or greater need for compressive stress. Williamson fails to recognize or attempt to provide such compressive stress to a corner or turn of the channel 31.”

However, Examiner is interpreting the arc of 33 in Fig. 4 as constituting a turn for which the powder must go along. The interior surface of the internal opening (31) comprises 33, of which comprises a turn being within the internal opening (31). Therefore, this claimed limitation is met. Therefore, this argument is not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 14-18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160228929A1, herein referred to as Williamson.
Regarding Claim 1, Williamson discloses a method comprising: receiving a component (30) made by a metal powder (32) additive manufacturing process, the component including a body having an external surface (area adjacent to 31) and an internal opening (31) passing at least partially through the body (See Fig. 4), the internal opening (31) including an additively manufactured shot peen element (See Claim 1: impacting element) (See Claim 4: disc) (Fig. 4, Num. 33) physically attached to an interior surface of the internal opening by at least one ligament (Fig. 4, Num. 35) (See Para. 52-53) (the at least one ligament (35) is attached to the internal opening (31). Shot peen element (33) exists within an interior surface of internal opening (31) (See Fig. 4) and is retained (ie: held in place, contained, attached) to ligament (35). 31 is attached to 35, which is attached to 33. Therefore, Williams does disclose the internal opening (31) including an additively manufactured shot peen element (33) physically attached to an interior surface of the internal opening (31, via 35) by at least one ligament (35)), wherein the interior surface of the internal opening (31) comprises one of a corner (arc of 33) or a turn within the internal opening (Examiner is interpreting the arc of 33 in Fig. 4 as constituting a turn for which the powder must go along. The interior surface of the internal opening (31) comprises 33, of which comprises a turn being within the internal opening (31)), each ligament (35) including at least one frangible region (34) (ligament (35) does contain (ie: include) containment feature (34). According to Para. 58 of Williamson, 34 is removable from the interior surface of the internal opening (31) of the body of the component (30). Merriam-Webster defines frangible as “readily or easily broken”, in other words, removable. Examiner is interpreting the recitation of Para. 58 of Williamson as meeting this definition, as 34 is broken from and removed from 35),wherein the additively manufactured shot peen element (33) is shaped to induce a residual compressive stress upon contact with the interior surface of the internal opening (See Claim 6); breaking the at least one frangible region (34) of at least one ligament (35) to physically detach the additively manufactured shot peen element (33) from the interior surface of the internal opening (31) of the body of the component (See Para. 53)(See Para. 58); and vibrating the component at a selected frequency, wherein the additively manufactured shot peen element induces the compressive stress against the surface of the internal opening during the vibrating (See Claim 1, “vibrating the component so as to cause the impacting element to repeatedly impact on the powder of the internal portion and loosen it from the surrounding portions of the component”).

Regarding Claim 2, Williamson discloses the method of claim 1, further comprising applying a compressive stress to the external surface of the component after the vibrating (See Claim 1, “vibrating the component so as to cause the impacting element to repeatedly impact on the powder of the internal portion and loosen it from the surrounding portions of the component”) (ie: the entire component is vibrated, which thereby imparts compressive stress to the entire component, thereby applying compressive stress to the external surface).

Regarding Claim 3, Williamson discloses the method of claim 1, further comprising purging the additively manufactured shot peen element from the internal opening, after the vibrating (See Para. 53) (See Para. 58).

Regarding Claim 4, Williamson discloses the method of claim 3, further comprising: sealing the internal opening (31) with the additively manufactured shot peen element (disk) therein, before the vibrating; and unsealing the internal opening (31) after the vibrating, and before the purging of the additively manufactured shot peen element (disk) from the internal opening (31) (See Para. 49-53, 58).

Regarding Claim 8, Williamson discloses a method comprising: receiving a component (30) made by a metal powder (32) additive manufacturing process, the component including: a body having an external surface (area adjacent to 31), an internal opening (31) passing at least partially through the body, and an additively manufactured shot peen element (Fig. 4, Disk) having at least one ligament (35), each ligament physically attaching the additively manufactured shot peen element (33) to an interior surface of the internal opening (See Para. 52) (the at least one ligament (35) is attached to the internal opening (31). Shot peen element (33) exists within an interior surface of internal opening (31) (See Fig. 4) and is retained (ie: held in place, contained, attached) to ligament (35). 31 is attached to 35, which is attached to 33. Therefore, Williams does disclose the internal opening (31) including an additively manufactured shot peen element (33) physically attached to an interior surface of the internal opening (31, via 35) by at least one ligament (35), wherein the interior surface of the internal opening (31) comprises one of a corner or a turn within the internal opening (Examiner is interpreting the arc of 33 in Fig. 4 as constituting a turn for which the powder must go along. The interior surface of the internal opening (31) comprises 33, of which comprises a turn being within the internal opening (31)), each ligament (35) including at least one frangible region (34) (See Para. 58), and wherein the additively manufactured shot peen element (Fig. 4, 33) is shaped to induce a residual compressive stress upon contact with the surface of the internal opening (See Claim 1); breaking the at least one frangible region (34) of the at least one ligament (35) to physically detach the additively manufactured shot peen element from the interior surface of the internal opening (See Para. 53) (See Para. 58); and vibrating the component at a selected frequency, wherein the additively manufactured shot peen element induces the compressive stress against the interior surface of the internal opening during the vibrating (See Claim 1).

Regarding Claim 9, Williamson discloses the method of claim 8, further comprising continuing the metal powder additive manufacturing process for making the component (30) simultaneously with the breaking of the at least one frangible region (34) of the at least one ligament (35) (See Para. 49) (See Para. 52-53, 58).

Regarding Claim 10, Williamson discloses the method of claim 8, wherein the breaking of the at least one frangible region (34) of the at least one ligament (Fig. 4, Num. 35) occurs during the vibrating of the component (See Para. 49: “Vibration of the component 30 in the direction indicated by the arrows causes the discs 33 to oscillate within the channel and repeatedly impact on the exposed face of the powder 32”) (See Para. 52-53) (See Para. 58).

Regarding Claim 11, Williamson discloses the method of claim 8, wherein the breaking of the at least one frangible region (34) of the at least one ligament (Fig. 4, Num. 35) comprises applying a heat treatment to the component (30). (Given the broadest reasonable interpretation of the claim, any vibration between two surfaces creates a transfer of heat, therefore when the component is vibrated and the ligament is broken, a heat treatment is performed/applied.)

Regarding Claim 14, Williamson discloses the method of claim 8, wherein the additively manufactured shot peen element (disc) includes one of a hollow body or a solid body (disc is a solid body).

Regarding Claim 15, Williamson discloses the method of claim 8, wherein a surface profile of the additively manufactured shot peen element (disc) includes one a substantially rounded geometry or a substantially polygonal geometry (the disc includes a substantially rounded geometry).

Regarding Claim 16, Williamson discloses the method of claim 8, further comprising applying a compressive stress to the external surface of the component after the vibrating (See Claim 1, “vibrating the component so as to cause the impacting element to repeatedly impact on the powder of the internal portion and loosen it from the surrounding portions of the component”) (ie: the entire component is vibrated, which thereby imparts compressive stress to the entire component, thereby applying compressive stress to the external surface).

Regarding Claim 17, Williamson discloses the method of claim 8, further comprising purging the additively manufactured shot peen element from the internal opening, after the vibrating (See Para. 58).

Regarding Claim 18, Williamson discloses the method of claim 17, further comprising: sealing the internal opening (31) with the additively manufactured shot peen element (disk) therein, before the vibrating; and unsealing the internal opening (31) after the vibrating, and before the purging of the additively manufactured shot peen element (disk) from the internal opening (31) (See Para. 49-51, 58) .

Regarding Claim 21, Williamson discloses a method comprising: receiving a component (30) made by a metal powder (32) additive manufacturing process, the component including a body having an external surface (area adjacent to 31) and an internal opening (31) passing at least partially through the body, the internal opening (31) including an additively manufactured shot peen element (Fig. 4, 33) physically attached to an interior surface of the internal opening (31) by a plurality of ligaments (35) (See Para. 52) ligaments (35) are attached to the internal opening (31). Shot peen element (33) exists within an interior surface of internal opening (31) (See Fig. 4) and is retained (ie: held in place, contained, attached) to ligament (35). 31 is attached to 35, which is attached to 33. Therefore, Williams does disclose the internal opening (31) including an additively manufactured shot peen element (33) physically attached to an interior surface of the internal opening (31, via 35) by a plurality of ligament (35), each ligament (35) including at least one frangible region (34) (See Para. 58), wherein the additively manufactured shot peen element (33) is shaped to induce a residual compressive stress upon contact with the interior surface of the internal opening (See Claim 1); breaking the at least one frangible region (34) of the plurality of ligaments (35) to physically detach the additively manufactured shot peen element from the interior surface of the internal opening of the body of the component (See Para. 53) (See Para. 58); and vibrating the component at a selected frequency, wherein the additively manufactured shot peen element induces the compressive stress against the surface of the internal opening during the vibrating (See Claim 1), wherein the interior surface of the internal opening (31)comprises one of a corner or a turn within the internal opening (Examiner is interpreting the arc of 33 in Fig. 4 as constituting a turn for which the powder must go along. The interior surface of the internal opening (31) comprises 33, of which comprises a turn being within the internal opening (31)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson.
Regarding Claim 6, Williamson discloses the claimed invention except for wherein the internal opening is within approximately 0.3 to 3.0 millimeters (mm) of the external surface of the body.  Williams is silent to any distance of the internal opening from the external surface to the body.  Furthermore, the applicant’s specification is silent as to the criticality or specific technical reason to the placement of the opening within approximately .3 to 3 mm of the external surface of the body.  Therefore it would have been an obvious matter of design choice to provide internal opening within approximately 0.3 to 3.0 millimeters (mm) of the external surface of the body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 12, Williamson discloses the claimed invention except for wherein a thickness of the ligament is at most approximately five millimeters (mm).  Williams is silent to the dimensions of the thickness of the ligament.  Furthermore, the applicant’s specification is silent as to the criticality or specific technical reason to the specific thickness of the ligament as approximately 5 mm.  Therefore It would have been an obvious matter of design choice to provide a thickness of the ligament being at most approximately five millimeters (mm), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, and further in view of US 20140034626 A1, herein referred to as Illston.
Regarding Claim 7, Williamson discloses the method of claim 1.
Williamson is silent wherein the component includes one of a nickel-based gamma prime hardened superalloy or a cobalt-based gamma prime hardened superalloy.
Illston teaches an analogous method wherein nickel-based gamma prime hardened superalloy is included, for the purpose of providing high performance at elevated temperatures (See Para. 3 of Illston), thereby meeting the limitation of the claimed nickel-based gamma prime hardened superalloy configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Williamson, with the nickel-based gamma prime hardened superalloy configuration, as taught by Illston, in order to provide improved performance at elevated temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725